Name: Council Decision 2013/685/CFSP of 26Ã November 2013 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: 2013-11-27

 27.11.2013 EN Official Journal of the European Union L 316/46 COUNCIL DECISION 2013/685/CFSP of 26 November 2013 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23(2) thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP concerning restrictive measures against Iran. (2) By it judgments of 16 September 2013 in Case T-489/10 (2), the General Court of the European Union annulled the Council's decisions to include Islamic Republic of Iran Shipping Lines, Bushehr Shipping Co. Ltd, Hafize Darya Shipping Lines (HDSL), Irano  Misr Shipping Co., Irinvestship Ltd, IRISL (Malta) Ltd, IRISL Club, IRISL Europe GmbH, IRISL Marine Services and Engineering Co., ISI Maritime Ltd, Khazar Shipping Lines, Leadmarine, Marble Shipping Ltd, Safiran Payam Darya Shipping Lines (SAPID), Shipping Computer Services Co., Soroush Saramin Asatir Ship Management, South Way Shipping Agency Co. Ltd and Valfajr 8th Shipping Line Co. on the list of persons and entities subject to restrictive measures in Annex II to Decision 2010/413/CFSP. (3) Islamic Republic of Iran Shipping Lines, Bushehr Shipping Co. Ltd, Hafize Darya Shipping Lines (HDSL), Irano  Misr Shipping Co., Irinvestship Ltd, IRISL (Malta) Ltd, IRISL Europe GmbH, IRISL Marine Services and Engineering Co., ISI Maritime Ltd, Khazar Shipping Lines, Marble Shipping Ltd, Safiran Payam Darya Shipping Lines (SAPID), Shipping Computer Services Co., Soroush Saramin Asatir Ship Management, South Way Shipping Agency Co. Ltd and Valfajr 8th Shipping Line Co. should be included again on the list of persons and entities subject to restrictive measures, on the basis of new statements of reasons concerning each of those entities. (4) The identifying information in relation to an entity on the list of persons and entities subject to restrictive measures in Annex II to Decision 2010/413/CFSP should be amended. (5) Following the judgments of the General Court in Cases T-392/11 (3), T-404/11 (4) and T-63/2012 (5), Iran Transfo, Sakhte Turbopomp va Kompressor (SATAK) (a.k.a. Turbo Compressor Manufacturer, TCMFG) and Oil Turbo Compressor Co. are not included on the list of persons and entities subject to restrictive measures in Annex II to Decision 2010/413/CFSP. HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 26 November 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 195, 27.7.2010, p. 39. (2) Judgement of 16 September 2013 in Case T-489/10, Islam Republic of Iran Shipping Lines v. Council of the European Union. (3) Judgment of 16 May 2013 in Case T-392/11, Iran Transfo v Council of the European Union (4) Judgment of 17 April 2013 in Case T-404/11, Turbo Compressor Manufacturer (TCMFG) v Council of the European Union. (5) Judgment of 26 October 2012 in Case T-63/12, Oil Turbo Compressor Co. (Private Joint Stock) v Council of the European Union. ANNEX I. The entities listed below are added to the list set out in Annex II to Decision 2010/413/CFSP III. Islamic Republic of the Iran Shipping Lines (IRISL) B. Entities Name Identifying information Reasons Date of listing 1. Islamic Republic of Iran Shipping Lines (IRISL) No. 37, Aseman Tower (Sky Tower), Sayyade Shirazee Square, Pasdaran Ave., PO Box 19395-1311, Tehran, Iran; IRISL IMO Nrs: 9051624; 9465849; 7632826; 7632814; 9465760; 8107581; 9226944; 7620550; 9465863; 9226956; 7375363; 9465758; 9270696; 9193214; 8107579; 9193197; 8108559; 8105284; 9465746; 9346524; 9465851; 8112990 IRISL has been involved in the shipment of arms-related materiel from Iran in violation of paragraph 5 of UNSC Resolution 1747(2007). Three clear violations were reported to the UN Security Council Iran Sanctions Committee in 2009. 27.11.2013 2. Bushehr Shipping Company Limited (a.k.a. Bimeh Iran) 143/1 Tower Road Sliema, Slm 1604, Malta; Registration No. C 37422; c/o Hafiz Darya Shipping Company, No. 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; IMO Nr. 9270658 Bushehr Shipping Company Limited is owned by IRISL. 27.11.2013 3. Hafiz Darya Shipping Lines (HDSL) (a.k.a HDS Lines) No. 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran. HDSL has taken over as beneficial owner a number of Islamic Republic of Iran Shipping Line's (IRISL) vessels. Accordingly, HDSL is acting on behalf of IRISL. 27.11.2013 4. Irano Misr Shipping Company (a.k.a. Nefertiti Shipping) 6, El Horeya Rd., El Attarein, Alexandria, Egypt; Inside Damietta Port, New Damietta City, Damietta, Egypt; 403, El NahdaSt., Port Said, Port Said, Egypt. Irano Misr Shipping Company as agent for IRISL in Egypt provides essential services to IRISL. 27.11.2013 5. Irinvestship Ltd 10 Greycoat Place, London SW1P 1SB, United Kingdom; Company Registration Number # 41101 79 Irinvestship Ltd is owned by IRISL. 27.11.2013 6. IRISL (Malta) Ltd Flat 1, 143 Tower Road, Sliema SLM 1604, Malta; Registration No. C 33735 IRISL (Malta) Ltd is majority owned by IRISL, through IRISL Europe GmbH, which is in turn owned by IRISL. Accordingly, IRISL Malta Ltd is controlled by IRISL. 27.11.2013 7. IRISL Europe GmbH (Hamburg) Schottweg 5, 22087 Hamburg, Germany; V.A.T. Number DE217283818 Registration No. HRB 81573 IRISL Europe GmbH (Hamburg) is owned by IRISL. 27.11.2013 8. IRISL Marine Services and Engineering Company Sarbandar Gas Station, PO Box 199, Bandar Imam Khomeini, Iran; Karim Khan Zand Avenue (or: Karimkhan Avenue), Iran Shahr Shomai (or: Northern Iranshahr Street), No 221, Tehran, Iran; Shahaid Rajaee Port Road, Kilometer of 8, Before Tavanir Power Station, Bandar Abbas, Iran. IRISL Marine Services and Engineering Company is controlled by IRISL. 27.11.2013 9. ISI Maritime Limited (Malta) 147/1 St. Lucia Street, Valetta, Vlt 1185, Malta; Registration No. C 28940 c/o IranoHind Shipping Co. Ltd., Mehrshad Street, Sedaghat St., opp. Park Mellat vali-e-asr Ave., Tehran, Iran ISI Maritime Limited (Malta) is wholly owned by Irano Hind Shipping Company which is in turn majority owned by IRISL. Accordingly, ISI Maritime Limited (Malta) is controlled by IRISL. Irano Hind Shipping Company is designated by the UN as owned, controlled, or acting on behalf of IRISL. 27.11.2013 10. Khazar Shipping Lines (Bandar Anzali) End of Shahid Mostafa, Khomeini St., Tohid Square, Bandar Anzali 1711-324, Iran, P.O. Box 43145. Marble Shipping Limited (Malta) is owned by IRISL. 27.11.2013 11. Marble Shipping Limited (Malta) 143/1 Tower Road, Sliema, Slm 1604, Malta; Registration No. C 41949 Entity owned by IRISL. 27.11.2013 12. Safiran Payam Darya (SAPID) Shipping Company (a.k.a. Safiran Payam Darya Shipping Lines, SAPID Shipping Company) 33241 - Narenjestan 8th ST, Artesh Blvd, Aghdasieh, PO Box 19635-1116, Tehran, Iran. Safiran Payam Darya (SAPID) has taken over as beneficial owner a number of Islamic Republic of Iran Shipping Line's (IRISL) vessels. Accordingly, it is acting on behalf of IRISL. 27.11.2013 13. Shipping Computer Services Company (SCSCOL) No 37, Asseman, Shahid Sayyad Shirazees Ave, P.O. Box 1587553-1351, Tehran, Iran. Shipping Computer Services Company is controlled by IRISL. 27.11.2013 14. Soroush Saramin Asatir (SSA) (a.k.a. Soroush Sarzamin Asatir Ship Management Company, Rabbaran Omid Darya Ship Management Company, Sealeaders) No 14 (alt. 5), Shabnam Alley, Fajr Street, Shahid Motahhari Avenue, PO Box 196365-1114, Tehran, Iran. Soroush Saramin Asatir (SSA) operates and manages a number of Islamic Republic of Iran Shipping Lines (IRISL) vessels. Accordingly, it acts on behalf of IRISL and provides essential services to it. 27.11.2013 15. South Way Shipping Agency Co. Ltd (a.k.a. Hoopad Darya Shipping Agent) Hoopad Darya Shipping Agency Company, No 101, Shabnam Alley, Ghaem Magham Street, Tehran, Iran; Bandar Abbas Branch: Hoopad Darya Shipping Agency building, Imam Khomeini Blvd, Bandar Abbas, Iran; Imam Khomieni Branch: Hoopad Darya Shipping Agency building B.I.K. port complex, Bandar Imam Khomeini, Iran; Khorramshahr Branch: Flat no.2-2nd floor, SSL Building, Coastal Blvd, between City Hall and Post Office, Khorramshahr, Iran; Assaluyeh Branch: Opposite to city post office, no.2 telecommunication center, Bandar Assaluyeh, Iran; Chabahar Branch: No address available; Bushehr Branch: No address available. South Way Shipping Agency Co Ltd manages container terminal operations in Iran and provides fleet personnel services in Bandar Abbas on behalf of IRISL. Accordingly, South Way Shipping Agency Co Ltd is acting on behalf of IRISL. 27.11.2013 16. Valfajr 8th Shipping Line (a.k.a. Valjafr 8th Shipping Line, Valfajr) No 119, Corner Shabnam Alley, Shoaa Square, Ghaem Magam Farahani, Tehran, Iran P.O. Box 15875/4155 Abyar Alley, Corner of Shahid Azodi St. & Karim Khan Zand Ave., Tehran, Iran; Shahid Azodi St., Karim Khan Zand Ave., Abiar Alley, PO Box 4155, Tehran, Iran. Valfajr 8th Shipping Line is owned by IRISL. 27.11.2013 II. The entry for the entity set out in Annex II to Decision 2010/413/CFSP listed below are replaced by the entry below I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran B. Entities Name Identifying information Reasons Date of listing 1. MASNA (Modierat Saakht Niroogahye Atomi Iran) Managing Company for the Construction of Nuclear Power Plants P.O. Box 14395-1359, Tehran, Iran Subordinate to AEOI and Novin Energy (both designated under UNSCR 1737). Involved in the development of nuclear reactors. 26.7.2010